 

Exhibit 10.1

 

Execution Version

INFORMATION SHARING AND COOPERATION AGREEMENT

by and among

UROVANT SCIENCES LTD.,

AND

SUMITOVANT BIOPHARMA LTD.

Dated as of May 21, 2020

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

Article 1

Definitions And Interpretation

 

 

 

 

 

Section 1.01.

 

Definitions

 

1

Section 1.02.

 

Additional Defined Terms

 

6

Section 1.03.

 

Other Definitional and Interpretive Matters

 

6

 

 

 

 

 

Article 2

Financial Reporting And Disclosure Covenants

 

 

 

 

 

Section 2.01.

 

Financial Reporting and Controls

 

7

 

 

 

 

 

Article 3

Compliance Covenants

 

 

 

 

 

Section 3.01.

 

Compliance

 

12

 

 

 

 

 

Article 4

Exchange Of Information; Confidentiality

 

 

 

 

 

Section 4.01.

 

Privilege

 

14

Section 4.02.

 

Ownership of Information

 

14

Section 4.03.

 

Record Retention

 

15

Section 4.04.

 

Limitation of Liability

 

15

Section 4.05.

 

Confidentiality

 

15

Section 4.06.

 

Protective Arrangements

 

16

Section 4.07.

 

Preservation of Legal Privileges

 

17

 

 

 

 

 

Article 5

Tax Matters

 

 

 

 

 

Section 5.01.

 

PFIC

 

17

Section 5.02.

 

QEF Information

 

17

 

 

 

 

 

Article 6

Dispute Resolution

 

 

 

 

 

Section 6.01.

 

Limitation on Monetary Damages Equitable Remedies

 

18

Section 6.02.

 

Disputes

 

18

Section 6.03.

 

Escalation; Mediation

 

18

Section 6.04.

 

Binding Arbitration

 

19

i

 

--------------------------------------------------------------------------------

 

 

Article 7

Further Assurances

 

 

 

 

 

Section 7.01.

 

Further Assurances

 

20

 

 

 

 

 

Article 8

Miscellaneous

 

 

 

 

 

Section 8.01.

 

Counterparts; Entire Agreement; Conflicting Agreements

 

21

Section 8.02.

 

No Construction Against Drafter

 

21

Section 8.03.

 

Governing Law

 

21

Section 8.04.

 

Assignability

 

21

Section 8.05.

 

Notices

 

21

Section 8.06.

 

Severability

 

22

Section 8.07.

 

Force Majeure

 

23

Section 8.08.

 

Headings

 

23

Section 8.09.

 

Termination; Survival

 

23

Section 8.10.

 

Waivers of Default

 

23

Section 8.11.

 

Specific Performance

 

23

Section 8.12.

 

Amendments

 

24

Section 8.13.

 

Waiver of Jury Trial

 

24

Section 8.14.

 

Limitation on Monetary Damages

 

24

Section 8.15.

 

Indemnity and Expenses

 

24

Section 8.16.

 

Maintenance of Insurance

 

24

Section 8.17.

 

No Third-Party Beneficiaries

 

24

Section 8.18.

 

Expenses

 

24

 

 

 

ii

 

--------------------------------------------------------------------------------

 

INFORMATION SHARING AND COOPERATION AGREEMENT

This INFORMATION SHARING AND COOPERATION AGREEMENT (this “Agreement”), dated as
of May 21, 2020 (the “Effective Date”), is entered into between Urovant Sciences
Ltd., a Bermuda exempted limited company (the “Company”), and Sumitovant
Biopharma Ltd., a Bermuda exempted limited company (“Sumitovant”) (with each of
the Company and Sumitovant, a “Party” and, together, the “Parties”).

RECITALS

WHEREAS, Sumitovant is the majority shareholder of the Company;

WHEREAS, the Parties hereto desire to enter into an agreement to provide for
certain rights and obligations associated with Sumitovant’s ownership of Common
Shares, which rights and obligations are intended to be incremental to the
rights and obligations set forth in the Investor Rights Agreement (as defined
below);

WHEREAS, the Parties intend that this Agreement shall set forth the principal
arrangements between Sumitovant and the Company regarding the sharing of
information and cooperation of the Parties in connection with the preparation of
each Party’s financial statements and, to the extent applicable, their
respective reporting obligations under other circumstances;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereto agree as follows:

Article 1
Definitions and Interpretation

Section 1.01.Definitions.  The following terms, as used herein, have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, including any general partner,
managing member, officer or director of such Person or any venture capital,
private equity or other investment fund or account now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company or investment advisor with, such Person.

“Applicable Money Laundering Laws” means Laws applying to the Company and, in
the case of each Subsidiary of the Company, the Laws applying to such
Subsidiary, prohibiting money laundering.

“Beneficially own” has the meaning specified in Rule 13d-3 promulgated under the
Exchange Act.

“Audit Committee” means the Audit Committee of the Board.

 

 

--------------------------------------------------------------------------------

 

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday or Sunday on which banks are
open for business in New York, New York, London, United Kingdom, and Bermuda.

“Bye-laws” means the Second Amended and Restated Bye-laws of the Company, as the
same may be amended from time to time.

“Common Shares” means the common shares of the Company.

“Compensation Committee” means the Compensation Committee of the Board.

“Compliance Officer” means, with respect to any Person, the individual on the
senior management of such Person who has been delegated the responsibility for
ensuring compliance with all Specified Laws.

“Compliance Oversight Committee” means the Nominating, Corporate Governance and
Compliance Oversight Committee of the Board.

“Compliance Program” means a quality and regulatory compliance program, overseen
by the Compliance Oversight Committee, for ensuring compliance by the Company
and its Subsidiaries with the Specified Laws.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise, with
“Controlled” having a correlative meaning.

“Data Privacy and Cybersecurity Rules and Regulations” means, collectively, all
of the following to the extent relating to data privacy, data protection or
cybersecurity (including the collection, storage, use, maintenance, access,
disclosure, processing, security, transfer, aggregation, confidentiality,
integrity and availability) of Personal Information, and confidential,
proprietary and/or business information: (i) all Laws, encompassing U.S. state
and federal, regional and international data privacy and cybersecurity laws,
regulations and guidance including but not limited to the Health Insurance
Portability and Accountability Act, the Gramm-Leach-Bliley Act, the Federal
Information Security Management Act, the Fair Credit Reporting Act, the Fair and
Accurate Credit Transaction Act, the Federal Trade Commission Act, the Privacy
Act of 1974, the CAN-SPAM Act, the Telephone Consumer Protection Act, the
Telemarketing and Consumer Fraud and Abuse Prevention Act, Children’s Online
Privacy Protection Act, the EU Data Protection Directive, the EU General Data
Protection Regulation, the Canadian Personal Information Protection and
Electronic Documents Act, the Swiss Federal Act on Data Protections, and U.S.
state data privacy, cybersecurity and data breach notification laws, (ii) the
Company’s own rules, policies, procedures and public statements (including all
data protection and privacy policies and related notices, (iii)
industry-recognized privacy and cybersecurity standards (such as NAI, ISO 27001,
COBIT, NIST, HIPAA, PCI-DSS, ITAR, etc.), and (iv) contracts into which the
Company has entered or by which it is otherwise bound.

2

 

--------------------------------------------------------------------------------

 

“Equity Securities” means, without duplication, (a) the Common Shares, (b) any
other class of equity security or equity-linked security issued by the Company
or any corporate successor thereto and (c) any other securities convertible into
or exchangeable or exercisable for, or options, warrants or other rights to
acquire, Common Shares, or any other equity or equity-linked securities issued
by the Company or any corporate successor thereto.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated from time to time thereunder.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“FDA” means the U.S. Food and Drug Administration.

“GAAP” means either (a) United States generally accepted accounting principles,
or (b) international financial reporting standards as issued by the
International Accounting Standards Board, in each case if Sumitovant’s or the
Company’s respective financial statements are at such time prepared in
accordance therewith.

“Government Official” means (a) an officer or employee of any national,
regional, local or other component of government; (b) a director, officer or
employee of any entity in which a government or any component of a government
possesses a majority or controlling interest; (c) a candidate for public office;
(d) a political party or political party official; (e) an officer or employee of
a public international organization (e.g., the European Commission or World
Bank); and (f) any individual who is acting in an official capacity for any
government, component of a government, political party or public international
organization, even if such individual is acting in that capacity temporarily and
without compensation.

“Health-Related Requirements” means (a) the federal Laws applicable to the
activities of a pharmaceutical or biological product manufacturer, including but
not limited to federal health care program and FDA requirements relating to
research; development; interactions with health care professionals, patient
advocacy or assistance organizations, charitable organizations, and professional
societies; data integrity and security; labeling; marketing; sale; distribution;
import; export; product pricing and reimbursement; Quality Management Systems;
price, safety, and other reporting obligations; safety monitoring; or exclusion
and debarment (collectively, “manufacturer activities”); (b) the U.S.
anti-corruption Laws (e.g., the FCPA) applicable to manufacturer activities
occurring outside the United States; and (c) non-U.S. laws that are equivalent
to the requirements set forth in clauses (a) and (b) of this definition (e.g.,
the UKBA and any other applicable Laws prohibiting bribery and corruption).

“Investor Rights Agreement” means that certain investor rights agreement dated
as of December 27, 2019 by and among the Company, Sumitovant and Sumitomo, as
such agreement may be amended, replaced or otherwise modified from time to time.

3

 

--------------------------------------------------------------------------------

 

“Law” means any national, federal, state, provincial, local or foreign law,
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree or arbitration award or finding.

“Local ABAC Laws” means local Laws applying to the Company and, in the case of
each Subsidiary of the Company, the Laws applying to such Subsidiary,
prohibiting bribery and corruption.

“Person” means an individual, company, corporation, limited liability company,
partnership, association, joint stock company, trust, joint venture,
unincorporated organization or other entity or organization, including a
governmental authority.

“Quality Management Systems” means those systems supporting the development and
manufacture of pharmaceutical drug substances (i.e., active pharmaceutical
ingredients (APIs)) and drug products, including biotechnology and biological
products, throughout the product lifecycle.

“Regulatory and Governance Requirements” means all (a) ethics, conduct,
conflict, insider trading and other internal policies and guidelines applicable
generally to Sumitovant or any of its Representatives and (b) applicable
regulatory, internal controls (including internal controls with respect to
financial reporting and remediation of any deficiencies), audit, compliance,
record keeping, document retention, financial reporting, tax and legal
requirements applicable to Sumitovant or any of its Representatives, in each
case, as amended or updated from time to time.

“Reportable Event” means any event that may (a) represent a substantial
deviation from applicable policies, procedures, systems or controls regarding
Specified Laws; or (b) represent a violation of any Specified Law that could
have a material compliance, regulatory, legal financial, reputational or safety
impact on the Company, its Affiliates, and its or their stakeholders or
patients, in each case, as reasonably determined by the Company.

“Representatives” means, with respect to a Person, such Person’s directors,
officers, employees, agents, legal counsel, financial advisors and other
representatives, including any appointed representative of such Person serving
on the Board. In addition and without limiting the foregoing, with respect to
Sumitovant, “Representatives” shall (a) include Sumitovant Biopharma, Inc. and
Sumitomo, together with the respective directors, officers, employees, agents,
legal counsel, financial advisors and other representatives of Sumitovant
Biopharma, Inc. and Sumitomo Dainippon Pharma Co. and (b) exclude any
Subsidiaries or Affiliates of Sumitovant Biopharma, Inc., Sumitomo, and
Sumitovant, other than Sumitomo and Sumitovant.

“Sanctions” means economic or financial sanctions or trade embargoes, including
(a) United Nations sanctions imposed pursuant to any United Nations Security
Council Resolution; (b) U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce or any other U.S. government authority or
department; (c) EU restrictive

4

 

--------------------------------------------------------------------------------

 

measures implemented pursuant to any EU Council or Commission Regulation or
Decision adopted pursuant to a Common Position in furtherance of the EU’s Common
Foreign and Security Policy; (d) UK sanctions adopted by the Terrorist
Asset-Freezing etc. Act 2010 or other legislation and statutory instruments
enacted pursuant to the United Nations Act 1946 or the European Communities Act
1972 or enacted by or pursuant to other Laws; and (e) any other trade, economic
or financial sanctions Laws, embargoes or restrictive measures administered,
enacted or enforced by any authority, government or official institution as
applicable to Company and each of its Subsidiaries or any transaction in which
Company or each Subsidiary of the Company is engaged.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated from time to time thereunder.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated from time to time thereunder.

“Specified Laws” means (a) the UKBA or FCPA; (b) applicable trade, economic or
financial sanctions Laws, embargoes or other restrictive measures, including (i)
Local ABAC Laws, (ii) Applicable Money Laundering Laws, (iii) Sanctions and (iv)
applicable Laws prohibiting fraud, tax evasion, insider dealing and market
manipulation; (c) applicable Health-Related Requirements; (d) applicable
securities Laws, including the Exchange Act, the Sarbanes-Oxley Act and the
Securities Act; (e) applicable Data Privacy and Cybersecurity Rules and
Regulations; and (f) all other Laws of any jurisdiction that are similar to the
Laws described in the foregoing clauses (a)–(e).

“Subsidiary” means, with respect to any specified Person, any other Person (a)
Controlled by such first Person or (b) of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned or controlled by such first Person
and/or by one or more of its Subsidiaries.

“Sumitomo” means Sumitomo Dainippon Pharma Co., Ltd., a company organized under
the laws of Japan.

“Trigger Date” has the meaning set forth in the Bye-laws.

“Sumitomo Group” means Sumitomo and any entity that is a controlled Affiliate of
Sumitomo (but in all events excluding the Company and its Subsidiaries).

“UKBA” means the UK Bribery Act 2010, as amended.

5

 

--------------------------------------------------------------------------------

 

Section 1.02.Additional Defined Terms.  Each of the following terms is defined
in the Section set forth opposite such term:

Term

Section

Agreement

Preamble

Annual Financial Statements

‎‎2.01(c)(ii)

Company

Preamble

Effective Date

Recitals

Expert Councils

‎‎3.01(e)

Indemnified Liabilities

‎8.15(a)(i)

Indemnitees

‎8.15(a)(i)

Policies

‎3.01(a)

Privilege

‎‎4.01

Quarterly Financial Statements

‎2.01(b)(i)

Sumitovant

Preamble

 

Section 1.03.Other Definitional and Interpretive Matters. Unless otherwise
expressly provided herein, for purposes of this Agreement, the following rules
of interpretation shall apply:

(a)Calculation of Time. When calculating the period before which, within which
or after which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded. If the last day of such period is not a Business Day, the period in
question shall end on the next succeeding Business Day.

(b)Dollars. Any reference in this Agreement to “$” means U.S. dollars.

(c)Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.

(d)Herein. The words “herein,” “hereof” and “hereunder” refer to this Agreement
as a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires.

(e)Other. The words “include,” “includes” and “including” when used herein shall
be deemed in each case to be followed by the words “without limitation.” The
word “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if.”

6

 

--------------------------------------------------------------------------------

 

Article 2
Financial Reporting and Disclosure Covenants

Section 2.01.Financial Reporting and Controls. The Parties agree that they will
comply with the requirements set forth in this ‎Section 2.01, (A) with respect
to Sections ‎2.01(d), ‎2.01(f) and ‎2.01(h)–‎(n) from and after the Effective
Date, and (B) with respect to Sections ‎2.01(a)–‎(c), ‎2.01(e) and ‎2.01(g),
from and after such time that Sumitovant (i) notifies the Company that it is
actively engaging in the preparation of a registration statement to be filed
under the Securities Act for an initial public offering of its securities or
(ii) has a class of securities registered under Section 13(a) or 15(d) of the
Exchange Act and Sumitovant is required (x) by GAAP to consolidate the results
of operations and financial position of the Company, (y) to account for its
investment in the Company under the equity method of accounting (determined in
accordance with GAAP and consistent with SEC reporting requirements) or (z) to
otherwise include separate financial statements of the Company in its filings
with the SEC pursuant to any rule of the SEC.

(a)Disclosure of Financial Controls. In connection with the filing of
Sumitovant’s annual and quarterly reports under the Exchange Act or any
investigations of prior periods, the Company shall cause its principal executive
officer and principal financial officer to provide to Sumitovant and its
Representatives (A) on a timely basis, if this provision is applicable by virtue
of ‎Section 2.01(B)(ii)(x) and (B) on a timely basis and if reasonably requested
by Sumitovant, if this provision is applicable by virtue of Sections ‎2.01(B)(i)
or (ii)(y) or (z), (1) certifications to Sumitovant corresponding to those
required under Sections 302 and 906 of the Sarbanes-Oxley Act, (2) any
certificate that may be reasonably necessary for Sumitovant to satisfy the
requirements applicable to it under Section 404 of the Sarbanes-Oxley Act, (3)
any certificates or other written information that the Company’s principal
executive officer or principal financial officer received as support for the
certificates provided to Sumitovant and (4) a reasonable opportunity to discuss
with the Company’s principal financial officer and other appropriate officers
and employees of the Company any issues reasonably related to the foregoing.

(b)Quarterly Financial Statements.

(i)As soon as reasonably practicable and no later than 15 days before the date
by which Sumitovant is required to file a quarterly report on Form 10-Q if this
provision is applicable by virtue of ‎Section 2.01(B)(ii)(x) above or 10 days
before the date by which Sumitovant is required to file a quarterly report on
Form 10-Q if this provision is applicable by virtue of ‎Section 2.01(B)(i) or
(ii)(y) or (z) above, the Company will deliver to Sumitovant and its
Representatives reasonably complete drafts of (A) the consolidated financial
statements of the Company (and notes thereto) for the quarterly periods and for
the period from the beginning of the current fiscal year to the end of such
quarter, setting forth in each case in comparative form for each such fiscal
quarter of the Company the consolidated figures (and notes thereto) for the
corresponding quarter and periods of the previous fiscal year prepared in
accordance with Article 10 of Regulation

7

 

--------------------------------------------------------------------------------

 

S-X and GAAP and (B) a discussion and analysis by management of the Company’s
financial condition and results of operations for such fiscal period, including,
without limitation, an explanation of any material period-to-period change and
any off-balance sheet transactions, prepared in accordance with Item 303(b) of
Regulation S-K. The information set forth in (A) and (B) above is referred to in
this Agreement as the “Quarterly Financial Statements.” As soon as reasonably
possible and no later than 5 days before the date by which Sumitovant is
required to file a quarterly report on Form 10-Q, the Company will deliver to
Sumitovant and its Representatives the final form of the Quarterly Financial
Statements; provided, however, that the Company may continue to revise such
Quarterly Financial Statements prior to its filing thereof in order to make
corrections, updates and changes, which corrections, updates and changes, if
substantive, will be delivered by the Company to Sumitovant as soon as
reasonably possible. At Sumitovant’s request, the Company’s Representatives will
consult and discuss with Sumitovant’s Representatives any such corrections,
updates and changes. To the extent that the fiscal year of Sumitovant is not the
same as the fiscal year of the Company or Sumitovant is not subject to reporting
obligations under Section 13(a) or 15(d) of the Exchange Act, the obligation to
deliver Quarterly Financial Statements before the date by which Sumitovant is
required to file its quarterly report on Form 10-Q shall be determined based on
the date by which the Company is required to file its quarterly report on Form
10-Q.

(ii)As soon as reasonably practicable and no later than 45 days after the end of
its fiscal year, the Company will deliver to Sumitovant and its Representatives
a preliminary draft of its consolidated financial statements (excluding notes)
for the last quarter of its fiscal year, setting forth in each case in
comparative form for such fiscal quarter of the Company the consolidated figures
(and notes thereto) for the corresponding quarter of the previous fiscal year
prepared in accordance with Article 10 of Regulation S-X and GAAP; provided,
however, that the Company may continue to revise such preliminary draft of its
consolidated financial statements in order to make corrections, updates and
changes in connection with the preparation of its audited annual financial
statements, which corrections, updates and changes, if substantive, will be
delivered by the Company to Sumitovant as soon as reasonably possible.

(c)Annual Financial Statements. As soon as reasonably practicable and no later
than 60 days after the end of its fiscal year, the Company will deliver to
Sumitovant and its Representatives reasonably complete drafts of (i) the
consolidated financial statements of the Company (and notes thereto) for such
year, setting forth in each case in comparative form the consolidated figures
(and notes thereto) for the previous fiscal years, prepared in accordance with
Article 10 of Regulation S-X and GAAP and (ii) a discussion and analysis by
management of the Company’s financial condition and results of operations for
such year, including, without limitation, an explanation of any material
period-to-period changes and any off-balance sheet transactions, prepared in
accordance with Item 303(a) and 305 of Regulation S-K. The information set forth
in ‎(i) and ‎(ii) above is referred to in this Agreement as the “Annual
Financial Statements.” As soon as reasonably possible and in any event at least
5 business days before the date by which Sumitovant or its Representative is
required to file its annual report on Form 10-K, the

8

 

--------------------------------------------------------------------------------

 

Company will deliver to Sumitovant and its Representatives the final form of the
Annual Financial Statements and an opinion on the Annual Financial Statements by
the Company’s independent registered public accountants (the “Company
Auditors”); provided, however, that the Company may, if necessary, continue to
revise such Annual Financial Statements prior to the filing thereof in order to
make corrections, updates and changes, which corrections, updates and changes,
if substantive, will be delivered by the Company to Sumitovant as soon as
reasonably possible. At Sumitovant’s request, the Company’s Representatives will
consult and discuss with Sumitovant’s Representatives any such corrections,
updates and changes. To the extent that the fiscal year of Sumitovant is not the
same as the fiscal year of the Company or Sumitovant is not subject to reporting
obligations under Section 13(a) or 15(d) of the Exchange Act, the obligation to
deliver Annual Financial Statements before the date by which Sumitovant is
required to file its annual report on Form 10-K shall be determined based on the
date by which the Company is required to file its quarterly report on Form 10-K.

(d)Conformance of Financial Statements. Subject to the other terms in this
Agreement, the Company shall not make or adopt any significant changes to its
accounting estimates or accounting policies and principles from those in effect
on the Effective Date to the extent that such changes would significantly impact
Sumitovant’s financial statements. Notwithstanding the previous sentence,
nothing in this Agreement shall prevent the Company from making those changes to
its accounting estimates or accounting policies and principles if such changes
are required by GAAP or which the Audit Committee determines are necessary or
appropriate for the proper presentation of the Company’s financial statements;
provided, however, that the Company shall first consult with Sumitovant.

(e)Earnings Releases and Similar Financial Information. The Company and
Sumitovant will consult with each other as to the timing of their annual and
quarterly earnings releases and any interim financial guidance for a current or
future period, to the extent reasonably possible. If the Company and Sumitovant
are unable to agree as to such timing, then Sumitovant and the Company shall
each make reasonable efforts to issue their respective annual and quarterly
earnings releases at approximately the same time on the same date, which will
include for these purposes during the same period of time beginning after the
close of market on one day and ending just prior to the opening of market on the
next day. Sumitovant and the Company agree to consult with each other as to the
timing of their respective earnings release conference calls.

(f)Other Press Releases. The Company shall provide Sumitovant advance notice of
any material press release (aside from an earnings release and similar financial
information to which subsection ‎(e) above applies); it being understood for the
avoidance of doubt that this subsection (f) shall apply to any press release
that communicates updates or other information with respect to filings with
regulatory authorities, regulatory data, changes in commitment to investment
timelines, new executive hires, executive terminations and/or resignations,
financial results to the extent subsection (e) above does not apply,
clinical/chemical and manufacturing controls/commercial disclosures, any other
information related to the pipeline that is required to be disclosed pursuant to
applicable law and any transactions and/or partnerships that are required to be
disclosed pursuant to applicable law, to be issued by the Company and to take
into consideration in good faith any timely comments from Sumitovant related to
such press release.

9

 

--------------------------------------------------------------------------------

 

(g)Cooperation on Filings. The Company agrees to provide to Sumitovant and its
Representatives, and to instruct the Company Auditors to provide to Sumitovant
and its Representatives, all material information with respect to the Company
that Sumitovant reasonably requires in connection with the preparation by
Sumitovant of its Quarterly Reports on Form 10-Q, Annual Reports to
Shareholders, Annual Reports on Form 10-K, any Current Reports on Form 8-K and
any registration statements, or other filings made by Sumitovant with the SEC,
any national securities exchange or otherwise made publicly available with
respect to the disclosures pertaining to the Company (collectively, the
“Sumitovant Public Filings”). The Company and Sumitovant agree to reasonably
cooperate with each other with respect to the requesting and furnishing of such
required information in order to enable Sumitovant to file all Sumitovant Public
Filings within the deadlines as required by applicable law. The Company will
cause the Company Auditors (as defined below) to consent to any reference to
them as experts in any Sumitovant Public Filings required under any law, rule or
regulation. In addition, Sumitovant shall provide to the Company necessary and
appropriate information that the Company reasonably requires, to the extent
Sumitovant has such information and the Company does not, in connection with
required filings made by the Company to a reasonably applicable governmental
authority.

(h)Access to the Company Auditors. The Company will authorize the Company
Auditors to make reasonably available to Sumitovant’s auditors both the
personnel who performed, or are performing, the annual audit and quarterly
reviews of the Company and work papers related to the annual audit and quarterly
reviews of the Company, in all cases within a reasonable time prior to
Sumitovant’s auditors opinion date, so that Sumitovant’s auditors are able to
perform the procedures they consider necessary to take responsibility for the
work of the Company Auditors as it relates to Sumitovant’s auditors report on
Sumitovant’s statements.

(i)Access to Records. If Sumitovant determines in good faith that there may be a
material inaccuracy in the Company’s financial statements or deficiency or
inadequacy in the Company’s internal accounting controls or operations that
could reasonably be expected to materially impact Sumitovant’s financial
statements, and at Sumitovant’s request, the Company will provide Sumitovant’s
internal auditors with reasonable access to the Company’s books and records so
that Sumitovant may conduct reasonable audits relating to the financial
statements provided by the Company under this Agreement, as well as to the
internal accounting controls and operations of the Company.

(j)Tax Information. Each Party shall make available to the other and its
Representatives all information relating to such Party or any of its
Subsidiaries necessary or appropriate to enable the other Party to prepare its
federal, state, local and foreign income tax returns; provided that Sumitovant
and its Representatives shall have no obligation to provide information about
(A) its directors or investors or (B) its Subsidiaries other than the Company
and the Company’s subsidiaries. Such information shall be prepared by the Party
making it available at its sole cost and expense, and each Party shall make such
information available to the other Party and its Representatives with reasonable
promptness in light of the timing applicable to the purpose for which such
information is to be used.

10

 

--------------------------------------------------------------------------------

 

(k)Compliance Inspection Rights. Without limiting the generality of the
requirements of subsection ‎(m) of this ‎Section 2.01 or the information and
inspection rights in Article III of the Investor Rights Agreement, the Company
shall provide Sumitovant and its Representatives with the right to visit and
inspect any of the offices and properties of the Company and its Subsidiaries
and inspect the books and records of the Company and its Subsidiaries and
controlled Affiliates as they relate to Specified Laws, as well as to review and
make copies of correspondence and other documents, however sent or received,
possessed by the Company and/or the Company’s Subsidiaries and controlled
Affiliates pertaining to compliance with the Policies and Specified Laws, at
such times as a Reportable Event has been communicated to the Company’s Board of
Directors for the purpose of verifying and evaluating the Company’s and its
Subsidiaries’ compliance with the Company’s Compliance Program, and to make
appropriate officers and directors of the Company and its Subsidiaries available
at such times as reasonably requested by Sumitovant for consultation with
Sumitovant and its Representatives with respect to matters relating to the
Compliance Program.

(l)Shareholder Information Rights. Without limiting the generality of the
information and inspection rights of Article III of the Investor Rights
Agreement, the Company shall, and shall cause each of its Subsidiaries to,
promptly, upon reasonable request, (A) make available to Sumitovant and its
Representatives such information, documents and other materials, whether
current, historical or prospective, relating to the business of the Company or
any of its Subsidiaries and in its possession and control (and subject to any
Third Party confidentiality and use obligations or limitations) as Sumitovant
may from time to time reasonably request, including, for the avoidance of doubt,
clinical data and other regulatory information pertaining to the Company or any
of its Subsidiaries, subject at all times to applicable law regarding the
disclosure of such information; and (B) give Sumitovant and its Subsidiaries the
reasonable opportunity to discuss any matters with the Company’s and its
Subsidiaries’ senior management, in the case of each of clauses (A) and (B) in
connection with any proper purpose. For the avoidance of doubt, proper purpose
includes disclosure to Sumitovant of any such information, data, documents or
other materials for its own internal research purposes, including but not
limited to, for purposes of analyzing, and/or deriving learnings from, clinical
data provided by the Company to Sumitovant hereunder; provided that, in no event
does the provision of information hereunder grant Sumitovant any right (i) to
disclose any such information to any Affiliate except that Sumitovant may
disclose such information to Sumitomo on an as-needed basis subject to its
obligations and any restrictions hereunder, (ii) to use any such information in
any manner deemed in good faith by Sumitovant to be detrimental to the Company
or its minority shareholders, or (iii) or to grant any other rights or licenses
under or to any of the Company’s intellectual property, compounds, products or
programs.  

(m)Provision of Information. The Company shall provide, or cause to be provided,
to Sumitovant, as soon as reasonably practicable after request therefor,
confirmation as to whether the Company is in possession of information that
would reasonably be considered to be material nonpublic information with respect
to the Company under applicable U.S. securities laws, and sufficient additional
information as is necessary, in the reasonable judgment of Sumitovant and its
counsel, to determine whether such information is material with respect to
Sumitovant under applicable U.S. securities laws.

(n)Fiscal Year. The Company shall not change its fiscal year without the prior
written consent of Sumitovant.

11

 

--------------------------------------------------------------------------------

 

Article 3
Compliance Covenants

Section 3.01.Compliance. The Company shall observe the following requirements:

(a)Adoption of Policies. The Company shall adopt, implement and maintain at all
times policies with respect to the Specified Laws, including with respect to
regulatory, Quality Management Systems standards, internal controls (including
with respect to financial reporting and remediation of deficiencies), audit,
compliance, record keeping, document retention, financial reporting, tax and
legal requirements (collectively, the “Policies”), in accordance with Section
4.1 of the Investor Rights Agreement and the respective charters of the Audit
Committee, the Compliance Oversight Committee and the Compensation Committee.

(b)Compliance Committee. Absent a waiver by Sumitovant, the Board shall at all
times have a Compliance Oversight Committee whose composition, meetings and
proceedings shall be subject to the requirements for any other committee of the
Board pursuant to the Bye-laws, to oversee the Company’s and its Subsidiaries’
Compliance Program. In administering the Compliance Program, the Compliance
Oversight Committee shall:

(i)appoint an individual on the senior management team of the Company (the
“Compliance Officer”) who will be responsible for the management and
administration of the Compliance Program; provided that, until the Compliance
Oversight Committee shall have appointed a Compliance Officer, the principal
executive officer of the Company shall perform the duties of the Compliance
Officer;

(ii)cause the Company and its Subsidiaries to implement a training and education
plan to ensure that the Company’s employees receive adequate training regarding
the Compliance Program; and

(iii)cause the Company to establish an internal reporting procedure that
includes a confidential hot line mechanism to enable directors, officers,
employees and agents of the Company and its Subsidiaries to report to the
Compliance Officer (and/or such other person who is not in the reporting
individual’s chain of command as the Compliance Oversight Committee may from
time to time designate) any identified issues or questions associated with the
Company’s policies, conduct, practices or procedures related to the Specified
Laws.

12

 

--------------------------------------------------------------------------------

 

(c)Compliance Officer. In administering the Compliance Program, the Compliance
Officer shall:

(i)make periodic reports (but in any event at least quarterly) regarding the
status of the Compliance Program directly to the Compliance Oversight Committee;

(ii)make reports regarding compliance matters directly to the Board at any time
he or she considers appropriate;

(iii)annually certify to the Compliance Oversight Committee (together with the
principal executive officer of the Company, if the principal executive officer
is not acting as Compliance Officer) that to the best of his or her knowledge
and after reasonable due diligence, except as otherwise described in the report,
the Company and its Subsidiaries and their respective directors, officers,
employees and agents are each in compliance with all Specified Laws applicable
to the Company and its Affiliates; and any other related compliance policies or
requirements as may be reasonably requested and provided in writing in advance
to the Compliance Officer (together with the principal executive officer of the
Company, if the principal executive officer is not acting as Compliance
Officer); provided that, if either the Compliance Officer or the principal
executive officer of the Company is unable to provide such a certification, he
or she shall provide an explanation directly to the Compliance Oversight
Committee of the reasons why he or she is unable to provide such certification;
and

(iv)notify the Compliance Oversight Committee of (1) any actual or threatened
investigation, regulatory or legal proceeding involving the Specified Laws or
(2) any Reportable Event, in each case within 48 hours after discovery of the
underlying facts or as soon thereafter as practicable.

(d)Compliance with Law.

(i)The Company shall not, and shall cause its Subsidiaries and its and their
respective directors, officers, employees and agents not to, directly or
indirectly, make, offer, promise or authorize any payment or transfer of any
money or anything of value to or for the benefit of a Government Official or
individual employed by another entity in the private sector that would violate
either the UKBA or the FCPA or engage in any conduct that would reasonably be
expected to be deemed to violate the UKBA or the FCPA in any material respect.

(ii)The Company shall not, and shall cause its Subsidiaries and its and their
respective directors, officers and employees not to, directly or indirectly,
make, offer, promise or authorize any payment or transfer of any money or
anything of value to or for the benefit of a Government Official or individual
employed by another entity in the private sector that would violate Local ABAC
Laws or engage in any conduct that would reasonably be expected to be deemed

13

 

--------------------------------------------------------------------------------

 

to violate Local ABAC Laws, Applicable Money Laundering Laws, Sanctions or
applicable Laws prohibiting fraud, tax evasion, insider dealing and market
manipulation in any material respect.

(iii)The Company shall, and shall cause each of its direct and indirect
Subsidiaries to, keep and maintain books and records reflecting accurately and
in reasonable detail transactions involving the Company and its direct and
indirect Subsidiaries and to implement financial controls giving reasonable
assurance that payments will be made by or on behalf of the Company and its
direct and indirect Subsidiaries only in accordance with management
instructions.

(iv)The Company shall, and shall cause its Subsidiaries and its and their
respective directors, officers and employees to, otherwise comply in all
material respects with all Specified Laws.

(e)Participation on Expert Councils. To facilitate collaboration and best
practices among Sumitovant, the Company and other Affiliates of Sumitovant and
the Company, Sumitovant may from time to time sponsor expert councils (the
“Expert Councils”). The Company shall participate in such Expert Councils by
appointing an individual with relevant expertise to each such Expert Council. No
such Expert Council shall be convened on more than a semi-annual basis, unless
urgent circumstances dictate otherwise. The objectives of the Expert Councils
shall include facilitating discussion on changes in the applicable field of
expertise, trends in the field and experiences, best practices and issues of a
general nature. All proceedings of an Expert Council shall be subject to the
terms of confidentiality set forth in ‎Article 4.

Article 4
Exchange of Information; Confidentiality

Section 4.01.Privilege. In the event that a Party reasonably determines that the
provision of information pursuant to this Agreement would violate any law or
bona fide contractual restriction, or result in the waiver of any Privilege, the
Parties shall take all commercially reasonable measures to permit the compliance
with the provision of information obligations in a manner that avoids any such
harm or consequence, which shall include, but not be limited to, compliance with
Sections ‎4.05, ‎4.06 and ‎4.07 hereof. For purposes of this Agreement, the term
“Privilege” shall mean information and advice that has been previously developed
but is legally protected from disclosure under legal privileges, such as the
attorney-client privilege, work product exemption or similar concept of legal
protection

Section 4.02.Ownership of Information. Any information owned by a Party that is
provided to the other Party pursuant to the terms of this Agreement shall be
deemed to remain the property of such Party. Unless expressly set forth in this
Agreement, nothing contained in this Agreement shall be construed as granting or
conferring any right, title or interest (whether by license or otherwise) in,
to, or under any such information.

14

 

--------------------------------------------------------------------------------

 

Section 4.03.Record Retention. To facilitate the provision of information
pursuant to this Agreement, the Company agrees to retain all information in its
possession or control in accordance with its document retention policies, as
such policies may be reasonably amended or revised after the Effective Date. The
Company shall provide Sumitovant with reasonable notice of any material
amendment or revision to its retention policies after the Effective Date.

Section 4.04.Limitation of Liability. Each Party shall have no liability to the
other Party in the event that any information exchanged or provided pursuant to
this Agreement is found to be inaccurate or the requested information is not
provided, in the absence of willful misconduct by, or gross negligence of, such
Party. Each Party shall not have any liability to the other Party if any
information is destroyed in compliance with its document retention policies.

Section 4.05.Confidentiality.  

(a)Subject to ‎Section 4.07, each Party (the “Receiving Party”) agrees to hold,
and to cause its Representatives, including for the avoidance of doubt
underwriters or other parties providing financing to such Party, to hold in
strict confidence, with at least the same degree of care that applies to its
confidential and proprietary information pursuant to its policies in effect as
of the Effective Date, all information with respect to the other Party (the
“Providing Party”) that is accessible to it, in its possession (including
information in its possession prior to the Effective Date) or furnished by the
Providing Party or its Representatives, or accessible to, in the possession of,
or furnished to the Receiving Party or its Representatives pursuant to this
Agreement or otherwise, including as a result of the Receiving Party’s
Representatives serving on the Board, except, in each case, to the extent that
such information  is or becomes part of the public domain through no breach of
this Agreement by the Receiving Party or its Representatives,  was independently
developed following the Effective Date by the Receiving Party or its
Representatives who have not accessed or otherwise received the applicable
information; provided that such independent development can be demonstrated by
competent, contemporaneous written records of the Receiving Party, or  became or
becomes available to the Receiving Party following the Effective Date on a
non-confidential basis from a third Party who is not bound directly or
indirectly by a duty of confidentiality to the Providing Party. The Parties
acknowledge that they may have in their possession confidential or proprietary
information of third Parties that was received under confidentiality or
non-disclosure agreements with such third Party. The Parties will hold in strict
confidence the confidential and proprietary information of third Parties to
which they have access in accordance with the terms of any such agreements.

(b)Notwithstanding anything herein to the contrary, Sumitovant and its
Representatives shall be permitted to:

(i)use the Company’s trademark in its written materials when referencing the
Company;

15

 

--------------------------------------------------------------------------------

 

(ii)disclose confidential information (x) to Sumitovant’s attorneys,
accountants, consultants and other outside professionals or advisors who are
subject to a duty or undertaking of confidentiality to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company or enforcing any of its rights under this Agreement or any other
agreements with the Company; (y) to any Affiliate, if such Affiliate agrees to
be bound by confidentiality provisions at least as restrictive as this Section
4.05, to the extent necessary to allow such Affiliate to support Sumitovant’s
operations only and not for the benefit of such Affiliate; and (z) to any
investor or potential investor of Sumitovant, if such prospective purchaser
agrees to be bound by confidentiality provisions at least as restrictive as this
‎Section 4.05 and also agrees to customary standstill agreement with respect to
the Company’s securities until such time as such confidential information is
publicly disclosed;

(iii)provide confidential information regarding the Company (including but not
limited to historical financial and other information) to persons who have a
legitimate reason to know such information and who are under an obligation to
keep such information confidential and to use such information in a manner
consistent with the proper purpose for which the information has been shared
with Sumitovant or its Representatives; and

(iv)publish non-confidential information of the Company (including but not
limited to historical financial and other information).

(c)Notwithstanding anything to the contrary in this ‎Article 4, the Receiving
Party shall have no right to use any information disclosed by the Providing
Party unless otherwise provided for in this Agreement or specifically provided
for in any other agreement between the Parties.

Section 4.06.Protective Arrangements. In the event that the Receiving Party
either determines on the reasonable advice of its counsel that it is required to
disclose any information pursuant to applicable Law (including the rules and
regulations of the SEC in connection with any proposed registration of the
Receiving Party’s securities under the Securities Act or the Exchange Act, or
pursuant to the requirements of any national securities exchange) or receives
any request or demand from any governmental or regulatory authority to disclose
or provide information of the Providing Party that is subject to the
confidentiality provisions hereof, the Receiving Party shall, to the extent
permitted by Law and except in connection with a general regulatory examination
unrelated to the Providing Party, notify the Providing Party prior to disclosing
or providing such information and shall reasonably cooperate at the expense of
the Receiving Party in seeking any reasonable protective arrangements (including
by seeking confidential treatment of such information) requested by the
Providing Party. Subject to the foregoing, the Receiving Party may thereafter
disclose or provide information solely to the extent required by such Law or
requested or required by such governmental authority; provided, however, that
the Receiving Party provides the Providing Party, to the extent legally
permissible and except in connection with a general regulatory examination
unrelated to the Providing Party, upon request with a copy of the information so
disclosed.

16

 

--------------------------------------------------------------------------------

 

Section 4.07.Preservation of Legal Privileges.  

(a)The Parties recognize that they possess and will possess Privileged
information. Each Party recognizes that they shall be jointly entitled to the
Privilege with respect to such Privileged information and that each shall be
entitled to maintain, preserve and assert for its own benefit all such
information and advice, but the Parties shall ensure that such information is
maintained so as to protect the Privileges with respect to the other Party’s
interest. To that end, no Party will knowingly waive or compromise any Privilege
associated with such information and advice without the prior written consent of
the other Party, which shall not be unreasonably withheld. In the event that
Privileged information is required to be disclosed to any arbitrator or mediator
in connection with a dispute between the Parties, such disclosure shall not be
deemed a waiver of Privilege with respect to such information, and any Party
receiving it in connection with a proceeding shall be informed of its nature and
shall be required to safeguard and protect it.

(b)Upon receipt by either Party of any subpoena, discovery or other request that
may call for the production or disclosure of information that is the subject of
a Privilege, or if a Party obtains knowledge that any current or former employee
of a Party has received any subpoena, discovery or other request that may call
for the production or disclosure of such information, such Party shall provide
the other Party a reasonable opportunity to review the information and to assert
any rights it may have under this ‎Section 4.07 or otherwise to prevent the
production or disclosure of such information. Absent receipt of written consent
from the other Party to the production or disclosure of information that may be
covered by a Privilege, each Party agrees that it will not produce or disclose
any information that may be covered by a Privilege unless a court of competent
jurisdiction has entered a final, nonappealable order finding that the
information is not entitled to protection under any applicable Privilege.

Article 5
Tax Matters

Section 5.01.PFIC. For so long as Sumitovant owns Equity Securities, the Company
will use reasonable best efforts to avoid, in respect of any taxable year, being
treated as a passive foreign investment company (“PFIC”) within the meaning of
Section 1297 of the Code, including, but not limited to, causing any of its
subsidiaries to file an election pursuant to Treasury Regulation Section
301.7701-3. No later than 75 days after the end of each taxable year, the
Company shall deliver to Sumitovant an analysis as to whether the Company
believes that it will be treated as a PFIC in respect of such taxable year. Such
analysis may be prepared by the Company, but in preparing such analysis the
Company shall consult with its internationally recognized tax advisors.

Section 5.02.QEF Information. For so long as Sumitovant owns Equity Securities,
the Company shall use reasonable best efforts to provide, and shall cause each
of its subsidiaries to use reasonable best efforts to provide, to Sumitovant all
information that may be necessary to allow Sumitovant, and any direct or
indirect owners of Sumitovant, to evaluate the analysis referenced in ‎Section
5.01 and to fulfill their U.S. tax

17

 

--------------------------------------------------------------------------------

 

filing and reporting obligations. The Company shall provide, and shall cause
each of its subsidiaries to provide, such information to Sumitovant, and any
direct or indirect owners of Sumitovant, as may reasonably be required to timely
file and maintain a “qualified electing fund” election (as defined in Section
1295(a) of the Code) with respect to any such entity.

Article 6
Dispute Resolution

Section 6.01.Limitation on Monetary Damages Equitable Remedies. Subject to
‎Section 8.15, the Company and Sumitovant hereby agree that neither Party shall
have any liability for monetary damages for any breach of this Agreement so long
as such Party used commercially reasonable efforts to comply with the obligation
such Party breached and continues thereafter to use commercially reasonable
efforts to remedy such breach. In addition to other remedies provided by
applicable law, the Company and Sumitovant may each enforce the provisions of
this Agreement through such legal or equitable remedies as a court of competent
jurisdiction shall allow without the necessity of proving actual damages or bad
faith, and the Party subject to a claim under this Agreement hereby waives any
claim or defense that such Party has an adequate remedy at law, and waives any
requirement for the securing or posting of any bond in connection with such
equitable remedy.

Section 6.02.Disputes. The procedures for discussion, negotiation and mediation
set forth in this ‎Article 6 shall apply to all disputes, controversies or
claims (whether arising in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with, this Agreement or the
transactions contemplated hereby or thereby (including all actions taken in
furtherance of the transactions contemplated hereby on the Effective Date). The
Company hereby agrees that its members of the board of directors or senior
management that are not affiliated with Sumitovant shall lead all discussions,
negotiations and mediations that occur pursuant to this ‎Article 6.

Section 6.03.Escalation; Mediation.  

(a)It is the intent of the Parties to use their respective commercially
reasonable efforts to resolve expeditiously any dispute, controversy or claim
between or among them with respect to the matters covered by this Agreement. In
furtherance of the foregoing, any Party involved in a dispute, controversy or
claim with respect to such matters may deliver a notice (an “Escalation Notice”)
demanding an in person meeting involving representatives of the Parties at a
senior level of management of the Parties (or if the Parties agree, of the
appropriate strategic business unit or division within such entity). A copy of
any such Escalation Notice shall be given to the general counsel, or like
officer or official, of each Party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such discussions or
negotiations between the Parties may be established by the Parties from time to
time; provided, however, that the Parties shall use their commercially
reasonable efforts to meet within 30 days of the Escalation Notice.

18

 

--------------------------------------------------------------------------------

 

(b)If the Parties are not able to resolve the dispute, controversy or claim
through the escalation process referred to in subsection ‎(a) above within 90
days of delivery of the Escalation Notice, then the matter shall be referred to
mediation; provided that such period of time may be extended upon mutual written
consent of the Parties. The Parties shall retain a mediator to aid the Parties
in their discussions and negotiations by informally providing advice to the
Parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the Parties, nor shall any opinion expressed by the
mediator be admissible in any other proceeding. The mediator may be chosen from
a list of mediators previously selected by the Parties or by other agreement of
the Parties. Costs of the mediation shall be borne equally by the Parties
involved in the matter, except that each Party shall be responsible for its own
expenses. Mediation shall be a prerequisite to the commencement of any action by
either Party.

Section 6.04.Binding Arbitration.  

(a)If, after complying with the provisions set forth in ‎Section 6.03 above the
Parties are unable to reach resolution to any dispute, controversy or claim
between the Parties, any such dispute, controversy or claim between the Parties,
including any claim arising out of, in connection with, or in relation to the
interpretation, performance, breach, or termination of this Agreement, shall be
resolved exclusively and finally by confidential binding arbitration. The seat,
or legal place, of arbitration shall be New York, New York. The language of the
arbitration shall be English. The arbitration shall be administered by the
International Centre for Dispute Resolution in accordance with its International
Arbitration Rules in force when the Notice of Arbitration is submitted in
accordance with such Rules. Each Party shall select one person to act as
arbitrator and the two selected shall select a third arbitrator, who shall act
as president of the panel. Where there are multiple claimants or multiple
respondents, the multiple claimants, jointly, and the multiple respondents,
jointly, shall select the party-appointed arbitrators. Except as may be required
by law, to comply with a legal duty, or to pursue a legal right, neither a party
nor an arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of both parties. Nothing
herein shall prevent either Party from seeking provisional measures from any
court of competent jurisdiction, and any such request shall not be deemed
incompatible with the agreement to arbitrate or a waiver of the right to
arbitrate. Each Party shall consent, for purposes of provisional measures or the
enforcement of any arbitral award, to the non-exclusive jurisdiction of the
state and federal courts located in New York, New York, and each Party shall not
assert that such courts constitute forum non-conveniens. The award shall be
final and binding on the parties. Judgment on the award may be entered in any
court of competent jurisdiction.

(b)Unless otherwise agreed in writing, the Parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this ‎Article 6, except to
the extent such commitments are the subject of such dispute, controversy or
claim.




19

 

--------------------------------------------------------------------------------

 

Article 7
Further Assurances

Section 7.01.Further Assurances.  

(a)In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties hereto will cooperate with each other and shall
use their commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable laws, regulations and agreements to
consummate and make effective the transactions contemplated by this Agreement.

(b)Without limiting the foregoing each Party hereto shall cooperate with the
other Party, and without any further consideration, but at the expense of the
requesting Party, to execute and deliver, or use its commercially reasonable
efforts to cause to be executed and delivered, all instruments, including
instruments of conveyance, assignment and transfer and to make all filings with,
and to obtain all consents, approvals or authorizations of, any governmental
authority or any other person or entity under any permit, license, agreement,
indenture, order, decree, financial assurance (including letter of credit) or
other instrument, and to take all such other actions as such Party may
reasonably be requested to take by such other Party hereto from time to time,
consistent with the terms of this Agreement.

(c)Nothing in this Agreement shall be construed to restrict or limit any right,
responsibility or authority of either of Parties hereto or their respective,
independent registered public accountants, audit committee or board of directors
in violation of any law, legal requirement or listing standard applicable to
such Party, whether existing today or hereafter. In the event either Party
hereto reasonably determines that any provision in this Agreement does or will
so limit any right, responsibility or authority of such Party or such Party’s
independent registered public accountants, audit committee or board of
directors, then the Parties hereto agree to attempt to negotiate in good faith
any changes necessary or advisable to this Agreement to avoid or prevent such
violation.




20

 

--------------------------------------------------------------------------------

 

Article 8
Miscellaneous

Section 8.01.Counterparts; Entire Agreement; Conflicting Agreements.

(a)This Agreement may be executed in one or more counterparts all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party. Execution of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic transmission (including in PDF form)
shall be deemed to be, and shall have the same effect as, executed by an
original signature.

(b)This Agreement contains the entire agreement of the Parties with respect to
the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties with respect to such subject matter other than those set
forth or referred to herein or therein.

(c)In the event and to the extent that there shall be a conflict between the
provisions of this Agreement and the provisions of any other agreement between
the Parties, the other agreement shall control with respect to the subject
matter thereof, and this Agreement shall control with respect to all other
matters.

Section 8.02.No Construction Against Drafter. The Parties acknowledge that this
Agreement and all the terms and conditions herein have been fully reviewed and
negotiated by the Parties and their respective attorneys. Having acknowledged
the foregoing, the Parties agree that any principle of construction or rule of
law that provides that, in the event of any inconsistency or ambiguity, an
agreement shall be construed against the drafter of the agreement shall have no
application to the terms and conditions of this Agreement.

Section 8.03.Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York, without
regard to the conflict of laws principles thereof that would result in the
application of any law other than the laws of the State of New York.

Section 8.04.Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors, legal
representatives and permitted assigns; provided, however, that no Party may
assign its respective rights or delegate its respective obligations under this
Agreement without the express prior written consent of the other Party.

Section 8.05.Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder to be given to a party to this
Agreement shall be in person or in writing transmitted via email or mailed by
registered or certified mail, postage prepaid, or otherwise delivered by hand or
by messenger, addressed to such party’s address as set forth below or at such
other address as the party shall have furnished to each other party in writing
in accordance with this provision.

21

 

--------------------------------------------------------------------------------

 

If to Sumitovant, to:

Sumitovant Biopharma Ltd.
Suite 1, 3rd Floor
11-12 St. James’s Square
London SW1Y 4LB, United Kingdom

Attention: Corporate Secretary

 

with a copy sent concurrently to:

Sumitovant Biopharma, Inc.
320 W 37th Street, 6th Floor,

New York NY 10018

Attention: Head of Legal
Email: tara.soni@sumitovant.com

 

If to the Company to:

Urovant Sciences Ltd.
Suite 1, 3rd Floor
11-12 St. James’s Square
London SW1Y 4LB, United Kingdom
Attention: Corporate Secretary


with a copy sent concurrently to:

Urovant Sciences, Inc.
5281 California Avenue, Suite 100
Irvine, CA 92617
Attention: Bryan Smith, General Counsel
Email: bryan.smith@urovant.com

Any notice sent in accordance with this ‎Section 8.05 shall be effective (i) if
mailed, 7 Business Days after mailing, (ii) if sent by messenger, upon delivery,
and (iii) if sent via facsimile or email, upon transmission and electronic
confirmation of receipt or (if transmitted and received on a non-Business Day)
on the first Business Day following transmission and electronic confirmation of
receipt (provided, however, that any notice of change of address shall only be
valid upon receipt).

Section 8.06.Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or the application of such provision to persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

22

 

--------------------------------------------------------------------------------

 

Section 8.07.Force Majeure. No Party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions or labor
problems. In the event of any such excused delay, the time for performance shall
be extended for a period equal to the time lost by reason of the delay.

Section 8.08.Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 8.09.Termination; Survival. This Agreement and all covenants and
obligations herein shall terminate upon the later of  the Trigger Date and such
time as Sumitovant is no longer required by GAAP reporting requirements to
consolidate the results of operations and financial position of the Company,
account for its investment in the Company under the equity method of accounting
(determined in accordance with GAAP and consistent with SEC reporting
requirements) or otherwise include separate financial statements of the Company
in its filings with the SEC pursuant to any rule of the SEC; provided that  the
Parties may terminate this Agreement at any time upon mutual written consent
and  Sumitovant may terminate this Agreement upon written notice to the Company
in the event of a bankruptcy, liquidation, dissolution or winding-up of the
Company. Notwithstanding any termination of this Agreement pursuant to this
‎Section 8.09, the obligations of the Parties hereto pursuant to Sections ‎4.01,
‎4.02, ‎4.04, ‎4.05, ‎4.06, ‎4.07, ‎Article 6, ‎Article 7 and ‎Article 8 (other
than ‎Section 8.16 (Maintenance of Insurance)) shall survive until the
expiration of the applicable statute of limitations.

Section 8.10.Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party.

Section 8.11.Specific Performance. The Parties acknowledge that money damages
may not be an adequate remedy for violations of this Agreement .In the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party or Parties who are or are to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.

23

 

--------------------------------------------------------------------------------

 

Section 8.12.Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by an authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 8.13.Waiver of Jury Trial. SUBJECT TO ‎ARTICLE 6 AND SECTIONS ‎8.10 AND
‎8.11 HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.13.

Section 8.14.Limitation on Monetary Damages. The Parties hereto hereby agree
that no Party shall have any liability for monetary damages for any breach of
this Agreement so long as such Party used commercially reasonable efforts to
comply with the obligation such Party breached and continues thereafter to use
commercially reasonable efforts to remedy such breach.

Section 8.15.Indemnity and Expenses.  

(a)Indemnification.  Each Party shall indemnify and hold harmless the other
Party and its Indemnitees for any breach of ‎Section 4.05 hereof due to the
gross negligence or willful misconduct of such Party or its Representatives.

(b)Maintenance of Insurance. The Company shall, and shall cause its Subsidiaries
to,  maintain Sumitovant as additional named insured on each of its and its
Subsidiaries’ insurance policies and arrangements during the term of this
Agreement and  maintain insurance coverage reasonably sufficient to meet its
indemnification obligations under this Agreement.

(c)No Third-Party Beneficiaries. This Agreement is not intended, nor shall it be
deemed, to confer any rights or remedies on any person other than the Parties
hereto and their respective successors and assigns. This Agreement does not
create any third-party beneficiary hereto and the Company and Sumitovant are the
only parties entitled to commence any action, proceeding or claim under this
Agreement.

24

 

--------------------------------------------------------------------------------

 

(d)Expenses. Each Party is responsible for its own fees, costs and expenses
incurred in connection with this Agreement and the activities contemplated
hereby; provided, that to the extent that the observation of the covenants and
performance of the obligations set forth in this Agreement will result in
additional significant financial expenses to the Company, the Company will use
reasonable efforts to notify Sumitovant in advance of the incurrence of such
expense, then Sumitovant will promptly reimburse the Company upon the Company’s
reasonable request for reimbursement of such additional financial expenses
incurred by the Company.

 

 

25

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the date first written above.

UROVANT SCIENCES LTD.

By:

/s/ James A. Robinson

 

Name:James A. Robinson

 

Title:Principal Executive Officer

 

SUMITOVANT BIOPHARMA LTD.

By:

/s/ Marianne L. Romeo

 

Name: Marianne L. Romeo

 

Title: Head, Global Transactions &

Risk Management

 

 

 